Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to the prior art rejection of the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1-2, 5-6, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard (US Pat. 9,848,082) in view Lahtiranta et al (US Pub. No. 2008/0056454), hereafter, “Lahtiranta,” and Ghadialy (US Pat. 9,756,487).

As to claim 1, Lilliard discloses an information processing method performed by a server, the method comprising: 

receiving, using at least one processor of the server, a request to initiate communication over a messaging system based on a connected voice call of a terminal (Lillard: col. 6, lines 1-6, the call handler (Fig.3, 210) (i.e. information processing server) routes an incoming call from a customer (i.e. connected voice call of a terminal) to an interactive voice response (IVR) system. The customer who is on a hold queue interacts with the IVR in order to select (i.e. request) the type of response they would like to receive from the customer service agent. The response type includes SMS, etc...), the request including a telephone number of the terminal (Lillard: col. 12, lines 7-9, the telephone number of the customer is provided with the inbound call)
determining, using the at least one processor, whether a particular user identifier of a user of the terminal is stored in a memory of the server based on the telephone number (Lillard: col. 12, lines 10-15, the call handler 210 uses automatic number identification of an incoming call to retrieve caller information (i.e. includes particular user identifier, e.g. a name, see Fig. 8, label 810) from data store 275. Lillard further teaches (col. 12, lines 24-25) that the data store 275 may be integrated with the call handler 210 (i.e. in a memory of the server)); and 
sending, using the at least one processor, a message to the terminal based on the particular user identifier in response to determining the particular user identifier is stored in the memory (Lillard teaches (Fig. 9D, 960) the agent may send a response text message (i.e. message) to the customer using the caller information (i.e. the particular user identifier, “John Doe”). The text may be sent through SMS by using customer’s phone number (col. 27, lines 34-36)).
However, Lilliard does not explicitly disclose the messaging system is an instant messaging system and the memory of the server storing one or more user identifiers in association with one or more telephone numbers, the one or more user identifiers being associated with the instant messaging system.
But, Lahtiranta discloses determining, using the at least one processor, whether a particular user identifier of a user of a terminal is stored in a memory based on the telephone number ([0037], particularly, “When an incoming call is received, the service provider user interface 400 may cause the display 220 to present a user interface such as the exemplary interface 495 shown in FIG. 4. The user interface 495 may include call identification information 470 such as, for example, a caller nickname 490 and/or a phone number and the service provider 470 (e.g. service provider brand logo or identification mark) associated with the call.”), the memory of storing one or more user identifiers in association with one or more telephone numbers, the one or more user identifiers being associated with an instant messaging system ([0037], particularly, “The contact list 435 may be a unified contact list or phonebook, as described in co-pending patent application entitled "UNIFIED CONTACT DATABASE", Attorney Docket Number 684-012586-US (PAR), the disclosure of which is incorporated herein by 
sending, using the at least one processor, a message to the terminal based on the particular user identifier in response to determining the particular user identifier is stored in the memory (Fig. 5 and [0037]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Lilliard and Lahtiranta in order to provide a means to contact users via a known system so as to connect more reliably with users.
However, the combination of Lilliard and Lahtirantab does not explicitly disclose the message indicating an identifier of an operator terminal or an identifier of the server as a sender of the message. Lilliard, particularly, only disclose a response message is sent without discloses specifics of the message content.
But, Ghadialy discloses sending, using the at least one processor, a message to the terminal, the message indicating an identifier of an operator terminal or an identifier of the server as a sender of the message (Abstract, a reply message is sent from second computing device to first computing device (“terminal”) and further, column 10, line 64-column 11, line 5, particularly, “A message/communication template can contain the text or audio of the communication to be delivered…The information can include, for example, the recipient's name, a name of a business staff member as sender of the communication, etc.”).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Lilliard and Lahtiranta with 

As to claim 8 and 15, it is rejected by a similar rationale set forth in claim 1’s rejection.

 As to claim 2, 9, and 16, the teachings of Lilliard, Lahtiranta, and Ghadialy as combined by the same reasons set forth in claim 1’s rejection further disclose the receiving receives the request when a hold duration of the voice call exceeds a determined time (Lillard: col. 18, lines 8-21, the customer is prompted to enter the type of response they would like in cases where there is a significant hold time (i.e. determined time). If the wait time is very low, the customer may be simply queued to the next agent).

As to claim 5, 12, and 19, the teachings of Lilliard, Lahtiranta, and Ghadialy as combined by the same reasons set forth in claim 1’s rejection further disclose the message indicates that the terminal is able to use the instant messaging system (Lahtiranta, [0037], particularly, “The contact list 435 may be a unified contact list or phonebook, as described in co-pending patent application entitled "UNIFIED CONTACT DATABASE", Attorney Docket Number 684-012586-US (PAR), the disclosure of which is incorporated herein by reference in its entirety, that correlates a nickname assigned to the caller by a user of the device 200 with the user names of the caller associated with communication protocols such as MMS, instant messaging and the like (e.g. the caller's user name for a particular service provider).”).

As to claim 6, 13, and 20, the teachings of Lilliard, Lahtiranta, and Ghadialy as combined by the same reasons set forth in claim 1’s rejection further disclose the receiving receives the request via another server (Lillard: Fig. 3, the inbound call comes through the call handler 210 and (i.e. another server)), and the sending sends the message via the other server (Lillard: col. 17, lines 1-13, the IVR offers (i.e. other server) the calling party an option (i.e. message) of receiving the response via an SMS text or other alternative options. Lillard further teaches (col. 27, lines 1-5) that one of the options may be an instant message).

As to claim 21, the teachings of Lilliard, Lahtiranta, and Ghadialy as combined by the same reasons set forth in claim 1’s rejection further disclose sending a request to the terminal based on the particular user identifier to add the identifier of the operator terminal or the identifier of the server as a contact associated with the instant messaging system (Lahtiranta, [0037], particularly, “The contact list 435 may be a unified contact list or phonebook, as described in co-pending patent application entitled "UNIFIED CONTACT DATABASE", Attorney Docket Number 684-012586-US (PAR), the disclosure of which is incorporated herein by reference in its entirety, that correlates a nickname assigned to the caller by a user of the device 200 with the user names of the caller associated with communication protocols such as MMS, instant messaging and the like (e.g. the caller's user name for a particular service provider).” In order to be listed in the database, the instant messaging name necessarily must be added).

Claims 3, 7, 10, 14, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard in view Lahtiranta, Ghadialy, and Saylor (US Pub. No. 2011/0286586A1).

As to claim 3, 10, and 17, the teachings of Lilliard, Lahtiranta, and Ghadialy disclose the parent claims but does not disclose sending, using the at least one processor, information indicating that the terminal is not able to use the instant messaging system to the terminal in response to determining the particular user identifier is not stored in the memory.  However, Saylor discloses sending, using the at least one processor, information indicating that the terminal is Saylor: [0170] lines 3-9, the call handling system (Fig. 4, 440) checks whether the smart phone is registered with the called voice site. The call handling system determines the registration status of the smart phone by performing a lookup of the information processed by the user registration module (Fig. 4, 448). [0172] lines 1-3, if the call handling system determines that the smart phone is not registered (i.e. user identifier is not in memory), then the call handling system asks the user (i.e. send information), using IVR via voice communications to register for the service (i.e. since the user is not registered, he/she will not be able to use the provided service). 
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lilliard, Lahtiranta, and Ghadialy to include the user validation system of Saylor. The motivation for doing so would have been in order to determine if the customer has registered and to inform the user to register in case the user have not registered (Saylor: [0172] lines 1-3). 

As to claim 7 and 14, the teachings of Lilliard, Lahtiranta, and Ghadialy disclose the parent claims but does not disclose the sending sends information indicating that the terminal is not able to use the instant messaging system to the terminal via the other server in response to determining the particular user identifier is not stored in the memory. However, Saylor teaches wherein the sending sends information indicating that the terminal is not able to use the instant messaging system to the terminal via the other server in response to determining the particular user identifier is not stored in the memory (Saylor: [0170] lines 3-9, the call handling system (Fig. 4, 440) checks whether the smart phone is registered with the called voice site. The call handling system determines the registration status of the smart phone by performing a lookup of the (Fig. 4, 448). [0172] lines 1-3, if the call handling system determines that the smart phone is not registered, then the call handling system asks the user (i.e. send information), using IVR via voice communications to register, [0174] lines 1-6, if the user wants to register, the IVR sends a text message (i.e. other server) to the smart phone with a link to download and install the required application).
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lilliard, Lahtiranta, and Ghadialy to include the communication system of Saylor. The motivation for doing so would have been in order to provide the customer detailed information about the required registration in order to use the service (Saylor: [0174] lines 1-6).   

As to claim 22, the teachings of Lilliard, Lahtiranta, and Ghadialy does not disclose the receiving receives the request via another server, and the method further comprises sending a notification to the other server in response to determining the particular user identifier is not stored in the memory. However, Saylor teaches receiving a request via another server, and the method further comprises sending a notification to the other server in response to determining the particular user identifier is not stored in the memory (Saylor: [0170] lines 3-9, the call handling system (Fig. 4, 440) checks whether the smart phone is registered with the called voice site. The call handling system determines the registration status of the smart phone by performing a lookup of the information processed by the user registration module (Fig. 4, 448). [0172] lines 1-3, if the call handling system determines that the smart phone is not registered, then the call handling system asks the user, using IVR via voice communications to register, [0174] lines 1-6, if the user wants to register, the IVR sends a text message (i.e. other server) to the smart phone with a link to download and install the required application).
(Saylor: [0174] lines 1-6).   

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lillard in view Lahtiranta, Ghadialy, and Lillard (US Pat. 9,065,915), hereafter referred as “Lillard ‘5915.”

As to claim 4, 11, and 18, the teachings of Lilliard, Lahtiranta, and Ghadialy disclose the parent claims but does not disclose sending, using the at least one processor, information indicating the voice call of the terminal is to be placed on hold in response to determining the particular user identifier is not stored in the memory. On the other hand, Lillard ‘5915 teaches sending, using the at least one processor, information indicating the voice call of the terminal is to be placed on hold in response to determining the particular user identifier is not stored in the memory (Lillard '5915: col. 23, lines 38-45, a return call module that checks if the calling number is a return call (i.e. if the number is stored in the memory). If the number is not a return call (i.e. not saved in memory), the call remains on hold).
Therefore it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lilliard, Lahtiranta, and Ghadialy teaching to include the call module of Lillard ‘5915. The motivation for doing so would have been in order to put the caller in the holding queue in case the caller information was not found in the database (Lillard '5915: col. 23, lines 38-45).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452